DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 9/15/2022. Claims 1, 3-12, and 14-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170199685 A1, hereinafter Kim) in view of Hirayama (US 20100023655 A1, hereinafter Hirayama) in view of Moon et al. (US 20190065363 A1, hereinafter Moon).
As per claim 1., Kim teaches A method for accessing a flash memory module, wherein the flash memory module comprises at least one flash memory chip, each flash memory chip comprises a plurality of block, [Kim teaches a memory device, which corresponds to the claim’s memory chip, comprising a plurality of memory blocks (para 59, lines 1-2; also see Fig. 1, #150, #152)] each block is implemented by a plurality of word lines, each word line corresponds to K pages, and each word line comprises a plurality of memory cells [Kim teaches memory blocks comprising pages, pages comprising memory cells, where word lines are coupled to the memory cells (para. 58, lines 1-8)] supporting a plurality of states [Kim teaches SLC and MLC cells storing their respective data comprising 1-bit or multi-bits, where the combination of the bits form states (para. 59, lines 1-13)], and the method comprises the steps of: receiving data from a host device; [“Each of the plurality of memory blocks 210 to 240 may store the data provided from the host device 102 during a write operation” (para. 60)]; generating dummy data according to the determined ratio between the size of dummy data and the size of the data from the host [Kim teaches that the memory relies on parameters of a to-be-stored data when providing dummy data (para. 154, lines 1-5)]; writing the data with the dummy data to a plurality of specific blocks, wherein for each of a portion of the word lines of the specific blocks, the dummy data is written into at least one of the K pages, and the data from the host device is written into the other page(s) of the K pages; [Kim teaches both dummy data and to-be-stored data (write data) being written on pages belonging to each of multiple blocks (para. 159, lines 1-5; para. 160, lines 1-9 also see fig. 13)]
While Kim discloses a memory device with memory blocks (para 59, lines 1-2; also see Fig. 1, #150, #152) and determination of dummy data ratio based on the size of data written and a storage capacity corresponding to one-time write (para. 7, lines 1-3; para. 154, lines 5-7), it does not explicitly disclose the use of the total capacity of all the memory blocks in the module. However, Hirayama discloses:
determining a ratio between a size of dummy data and a size of the data from the host device according to a size of the data from the host device and a storage capacity of all of the blocks of the flash memory module [Hirayama discloses a method of determining the amount of dummy data as the difference between the data in a buffer (module) and the total capacity of the buffer (module) (para. 82, lines 1-15, where the dummy data amount corresponds to a difference between the total capacity of the buffer and the amount of data in the buffer, where the ratio of dummy data to the data in the buffer is necessarily influenced by the amount of the data in the buffer and the total capacity of the buffer); Kim, as cited above, discloses a flash memory module containing data blocks (para 59, lines 1-2; also see Fig. 1, #150, #152) that stores data from a host and dummy data (para. 159, lines 1-5; para. 160, lines 1-9 also see fig. 13; “Each of the plurality of memory blocks 210 to 240 may store the data provided from the host device 102 during a write operation” (para. 60))]; generating dummy data according to the determined ratio between the size of dummy data and the size of the data from the host device [Hirayama discloses a method of determining the amount of dummy data as the difference between the data in a buffer (module) and the total capacity of the buffer (module) (para. 82, lines 1-15); Kim, as cited above, discloses a flash memory module containing data blocks (para 59, lines 1-2; also see Fig. 1, #150, #152) that stores data from a host and dummy data (para. 159, lines 1-5; para. 160, lines 1-9 also see fig. 13, para. 60); Kim teaches that the memory relies on parameters of a to-be-stored data when providing dummy data (para. 154, lines 1-5)];
Kim and Hirayama are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim and Hirayama, to modify the disclosures by Kim to include disclosures by Hirayama since both Kim and Hirayama teach data storage and dummy data generation. Therefore, it would be applying a known technique (determining a dummy data size on basis of the stored data size and the total capacity of a data module) to a known device (memory device for determining dummy data size on basis of the size of the data to be stored and one-time write capacity of the module) ready for improvement to yield predictable results (memory device for determining dummy data size on basis of the size of the data to be stored and the total capacity of the data module). MPEP 2143
Kim in view of Hirayama does not explicitly disclose, but Moon discloses:
performing a garbage collection operation on the flash memory module to release space of at least a portion of the specific blocks; and writing other data from the host device to all of the K pages of each word line of the portion of the specific blocks. [Moon teaches a garbage collection operation involving a victim block that may contain dummy data (see para. 126, lines 1-7 indicating the victim block may contain valid and invalid pages, where the invalid pages include a page programmed with dummy data; also see fig. 11); Moon teaches that garbage collecting the victim block involves erasing the victim block and that the victim block may later be fully programmed with data, where the fully programmed victim block may comprise of user data (or dummy data, or a combination of user data and dummy data) (para. 127, line 1 – para. 128, line 5; also see para. 76-81 indicating blocks containing word lines used for programing the blocks and para. 67 indicating data being written according to host request), where Kim similarly provides memory blocks comprising pages with corresponding word lines and writing host data and dummy data into memory blocks (see the rejection above by Kim)]
Kim, Hirayama, and Moon are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view of Hirayama and Moon, to modify the disclosures by Kim in view of Hirayama to include disclosures by Moon since both Kim in view of Hirayama and Moon teach data storage involving dummy data. Therefore, it would be applying a known technique (performing garbage collecting to erase data in blocks that include dummy data and fully programming the blocks with user data) to a known device (memory device for storing host data along with user data into pages of memory blocks comprising cells connected to word lines) ready for improvement to yield predictable results (memory device for storing host data along with user data into pages of memory blocks comprising cells connected to word lines and performing garbage collection on the blocks to fully program the blocks with host data in order to provide for improved space utility in storing useful data). MPEP 2143

As per claim 12., A package, comprising: a flash memory module, wherein the flash memory module comprises at least one flash memory chip, each flash memory chip comprises a plurality of block, each block is implemented by a plurality of word lines, each word line corresponds to K pages, and each word line comprises a plurality of memory cells supporting a plurality of states; [See rejection in claim 1 above] and a flash memory controller, coupled to the flash memory module, configured to [Kim teaches a controller which controls storage of data in the control device (para 6, lines 3-9; para 41, lines 1-3) and may control overall operations in the memory device (para 46, lines 1-9; also see fig. 1, #130)] receive data from a host device [“Each of the plurality of memory blocks 210 to 240 may store the data provided from the host device 102 during a write operation” (para. 60)], generate dummy data according to the data received from the host device [Kim teaches that the memory relies on parameters of a to-be-stored data when providing dummy data (para. 154, lines 1-5)], and write the data with the dummy data to a plurality of specific blocks; wherein for each of a portion of the word lines of the specific blocks, the dummy data is written into at least one of the K pages, and the data from the host device is written into the other page(s) of the K pages.  [Kim teaches both dummy data and to-be-stored data (write data) being written on pages belonging to each of multiple blocks (para. 159, lines 1-5; para. 160, lines 1-9; also see fig. 13)]
While Kim discloses a memory device with memory blocks (para 59, lines 1-2; also see Fig. 1, #150, #152) and determination of dummy data ratio based on the size of data written and a storage capacity corresponding to one-time write (para. 7, lines 1-3; para. 154, lines 5-7), it does not explicitly disclose the use of the total capacity of all the memory blocks in the module. Hirayama discloses:
wherein a ratio between a size of the dummy data and a size of the data from the host device is determined according to a size of the data from the host device and a storage capacity of all of the blocks of the flash memory module, [Hirayama discloses a method of determining the amount of dummy data as the difference between the data in a module buffer (module) and the total capacity of the buffer (module) (para. 82, lines 1-15, where the dummy data amount corresponds to a difference between the total capacity of the buffer and the amount of data in the buffer, where the ratio of dummy data to the data in the buffer is necessarily influenced by the amount of the data in the buffer and the total capacity of the buffer); Kim, as cited above, discloses a flash memory module containing data blocks (para 59, lines 1-2; also see Fig. 1, #150, #152) that stores data from a host and dummy data (para. 159, lines 1-5; para. 160, lines 1-9 also see fig. 13; “Each of the plurality of memory blocks 210 to 240 may store the data provided from the host device 102 during a write operation” (para. 60))]
Kim and Hirayama are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim and Hirayama, to modify the disclosures by Kim to include disclosures by Hirayama since both Kim and Hirayama teach data storage and dummy data generation. Therefore, it would be applying a known technique (determining a dummy data size on basis of the stored data size and the total capacity of a data module) to a known device (memory device for determining dummy data size on basis of the size of the data to be stored and one-time write capacity of the module) ready for improvement to yield predictable results (memory device for determining dummy data size on basis of the size of the data to be stored and the total capacity of the data module). MPEP 2143
Kim in view of Hirayama does not explicitly disclose, but Moon discloses:
wherein the flash memory controller performs a garbage collection operation on the flash memory module to release space of at least a portion of the specific blocks, and writes other data from the host device to all of the K pages of each word line of the portion of the specific blocks. [Moon teaches a garbage collection operation involving a victim block that may contain dummy data (see para. 126, lines 1-7 indicating the victim block may contain valid and invalid pages, where the invalid pages include a page programmed with dummy data; also see fig. 11; see para. 69 indicating a controller performing the garbage collection); Moon teaches that garbage collecting the victim block involves erasing the victim block and that the victim block may later be fully programmed with data, where the fully programmed victim block may comprise of user data (or dummy data, or a combination of user data and dummy data) (para. 127, line 1 – para. 128, line 5; also see para. 76-81 indicating blocks containing word lines used for programing the blocks and para. 67 indicating data being written according to host request), where Kim similarly provides memory blocks comprising cells with corresponding word lines and writing host data and dummy data into memory blocks (see the rejection above by Kim)]
Kim, Hirayama, and Moon are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view of Hirayama and Moon, to modify the disclosures by Kim in view of Hirayama to include disclosures by Moon since both Kim in view of Hirayama and Moon teach data storage involving dummy data. Therefore, it would be applying a known technique (performing garbage collecting to erase data in blocks that include dummy data and fully programming the blocks with user data) to a known device (memory device for storing host data along with user data into pages of memory blocks comprising cells connected to word lines) ready for improvement to yield predictable results (memory device for storing host data along with user data into pages of memory blocks comprising cells connected to word lines and performing garbage collection on the blocks to fully program the blocks with host data in order to provide for improved space utility in storing useful data). MPEP 2143

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hirayama in view of Moon in view of Yang et al. (US 20130107625 A1, hereinafter Yang) in view of D’Abreu et al. (US 20150078079 A1, hereinafter D’Abreu).
As per claim 3, Kim in view of Hirayama in view of Moon teaches all the limitations of claim 1 as shown above, and further teaches:
and the step of writing the data with the dummy data to the plurality of specific blocks comprises: [see the rejection in claim 1 above] in response to the size of the data being less than one-third of the storage capacity of the flash memory module, [see the rejection in claim 1 above]; for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one of the three pages; [see the rejection in claim 1 above] and in response to the size of the data being greater than one-third of the storage capacity and less than two-third of the flash memory module, [see the rejection in claim 1 above] for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two of the three pages. [see the rejection in claim 1 above]
Kim in view of Hirayama in view of Moon does not explicitly disclose, but Yang discloses:
in response to the size of the data being less than one-third of the storage capacity of the flash memory module,; and and in response to the size of the data being greater than one-third of the storage capacity and less than two-third of the flash memory module, [Yang teaches using different storage schemes depending on whether the ratio between a data size and a capacity size falls under 1/3 or between 1/3 and 2/3 (para. 31, lines 1-14)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Hirayama in view of Moon with Yang’s disclosures directed towards outlining specific data-to-capacity ratios for different data storage schemes. Doing so would allow for improvements in flash memory retention and reliability (para. 36, lines 1-5) by allowing for selection of the most appropriate storing schemes for different situations.
Kim in view of Hirayama in view of Moon in view of Yang does not explicitly disclose, but D’Abreu discloses:
wherein K is equal to three, [D’Abreu teaches a storage element (MLC) that can store 3-bits (para. 16, lines 4-8; para. 58, lines 1-3)] for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one of the three pages; [D’Abreu teaches that a multi-bit storage element can function as a 1-bit storage by storing two bits of dummy data in two logical pages (para. 64, lines 1-7, also see fig. 4)]; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two of the three pages. [D’Abreu teaches that the multi-bit storage element can function as a 2-bit storage by storing a bit of dummy data in a single logical page (para. 58, lines 1-5, also see fig. 3)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Hirayama in view of Moon in view of Yang with D’Abreu’s disclosures directed towards filling a predetermined number of logical pages of a block with dummy data. Doing so would improve reliability of the stored data by avoiding situations where “bit error rate of data stored at the memory device may also increase.” (para. 3)
As per claim 14. The package of claim 12, wherein K is equal to three, and in response to the size of the data being less than one-third of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one of the three pages; and in response to the size of the data being greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two of the three pages. [The rationale in the rejection of claim 3 is herein incorporated.]

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hirayama in view of Moon in view of Yang in view of D’Abreu in view of Yang (US 20150234609 A1, hereinafter Yang 2)
As per claim 4, Kim in view of Hirayama in view of Moon in view of Yang in view of D’Abreu teaches all the limitations of claim 3 as shown above and further teaches:
wherein each memory supports eight states, [D’Abreu teaches, “the storage elements may each have eight available voltage states that correspond to eight data values generated based on 3 bits per storage element” (para. 28)] and the step of writing the data with the dummy data to the plurality of specific blocks comprises: [see the rejection in claim 1 above] in response to the size of the data being less than one-third of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one page by [see the rejection in claim 3 above] using only two non-adjacent states of the memory cells; [D’Abreu teaches at least one example using two non-adjacent two states to represent a ‘1’ values and a ‘0’ value when dummy data is written into the other two of three pages, such as using non-adjacent states corresponding to “Er” and “E,” for instance. (para. 41, lines 21-25; also see fig. 4 #400)] and in response to the size of the data being greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two pages by [see the rejection in claim 3 above] using only four states [See Fig. 3 of D’Abreu] that are not adjacent to each other. 
However, Kim in view of Hirayama in view of Moon in view of Yang in view of D’Abreu does not explicitly disclose, but Yang 2 discloses: and in response to the size of the data being greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two pages by using only four states that are not adjacent to each other. [Yang 2 provides an example of using four non-adjacent states (L1, L4, L6, and L8) (also see fig. 6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Hirayama in view of Moon in view of Yang in view of D’Abreu with Yang 2’s disclosures directed towards a scheme that enables using non-adjacent states. Doing so would allow for a flexible scheme that can adopt to situations involving data writing errors (para. 6, lines 6-12).
As per claim 15. The package of claim 14, wherein each memory supports eight states, and if the size of the data is less than one-third of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one page by using only two non-adjacent states of the memory cells; if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host Page 29 of 33device is written into the other two pages by using only four states that are not adjacent to each other. [The rationale in the rejection of claim 4 is herein incorporated]

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hirayama in view of Moon in view of Kong (CN 109979514 A, hereinafter Kong) in view of D’Abreu
As per claim 5, Kim in view of Hirayama in view of Moon teaches all the limitations of claim 1 as shown above and further teaches:
and the step of writing the data with the dummy data to the plurality of specific blocks comprises: [see the rejection in claim 1 above] in response the size of the data being less than one-fourth of the storage capacity of the flash memory module, [see rejection in claim 1 above]; for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages; [see the rejection in claim 1 above]; in response to the size of the data being greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module, [see the rejection in claim 1 above]; for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages; [see the rejection in claim 1 above]; and in response to the size of the data being greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, [see the rejection in claim 1 above]; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages. [see the rejection in claim 1 above]
Kim in view of Hirayama in view of Moon does not explicitly disclose, but Kong discloses: 
	in response to the size of the data being less than one-fourth of the storage capacity of the flash memory module,; in response to the size of the data being greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module,; and in response to the size of the data being greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, [Kong teaches adopting different adjustment schemes based off of the whether the ratio of cells storing certain data falls under ¼, between ¼ and 2/4, and between 2/4 and ¾ of a capacity. (claim 6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Hirayama in view of Moon with Kong’s disclosures directed towards outlining specific data capacity ratios for adopting different responses at predefined thresholds. Doing so would allow for more flexible storage administration by allowing for selection of the most appropriate storing schemes for different situations.
Kim in view of Hirayama in view of Moon in view of Kong does not explicitly disclose, but D’Abreu discloses: wherein K is equal to four, [(para 16, lines 6-10)] and for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages;; for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages;; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages. [D’Abreu teaches selecting the number of bits to store in a multi-bit storage element, which can be a 4-bit storage element, to enable that storage element to be used at a reduced capacity as a 1 bit, 2 bit, or a 3 bit storage element (para. 21, lines 12-21), and where using the storage element at a reduced capacity involves inserting dummy data into the storage elements and also storing non-dummy data in the logical page(s) not containing the dummy data (para 22, lines 4-8; para 23, lines 1-5)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Hirayama in view of Moon in view of Kong with D’Abreu’s disclosures directed towards filling a predetermined number of logical pages of a block with dummy data. Doing so would improve reliability of the stored data by avoiding situations where “bit error rate of data stored at the memory device may also increase.” (para. 3)
As per claim 16. The package of claim 12, wherein K is equal to four, and in response the size of the data being less than one-fourth of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages; in response to the size of the data being greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages; and in response to the size of the data being greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages. [The rationale in the rejection of claim 5 is herein incorporated.]

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hirayama in view of Moon in view of Kong in view of D’Abreu in view of Guterman et al. (US 7237074 B2, hereinafter Guterman)
As per claim 6, Kim in view of Hirayama in view of Moon in view of Kong in view of D’Abreu teaches all the limitations of claim 5 as shown above, and further teaches:
wherein each memory supports sixteen states, [D’Abreu teaches storage elements that can be programmed to one of sixteen voltage states (para. 78, lines 1-2)]; and the step of writing the data with the dummy data to the plurality of specific blocks comprises: [see the rejection in claim 1 above]; in response to the size of the data being less than one-fourth of the storage capacity of the flash memory module, for each of the portion of word lines of the specific blocks, the dummy data is written into three pages, [see the rejection in claim 5 above] and the data from the host device is written into the other one of the four pages by using only two non-adjacent states of the memory cells; [D’Abreu teaches selecting the number of bits to store in a multi-bit storage element, which can be a 4-bit storage element, to enable that storage element to be used at a reduced capacity such as a 1 bit, 2 bit, or a 3 bit storage element (para. 21, lines 12-21), and where using the storage element at a reduced capacity involves inserting dummy data into the storage elements and storing non-dummy data in the logical page(s) not containing the dummy data (para 22, lines 4-8; para 23, lines 1-5); D’Abreu gives an example of a multi-bit storage element being used at a reduced capacity as a 1 bit storage element by having the other logical pages(s) filled with dummy data (para. 64, lines 1-4) which is shown using only two states that are non-adjacent to each other (para. 65, lines 13-17; also see fig. 4, #400)]; in response to the size of the data being greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, [see the rejection in claim 5 above] and the data from the host device is written into the other two of the four pages by using only four states that are not adjacent to each other; and [D’Abreu teaches selecting the number of bits to store in a multi-bit storage element, which can be a 4-bit storage element, to enable that storage element to be used at a reduced capacity such as a 1 bit, 2 bit, or a 3 bit storage element (para. 21, lines 12-21), and where using the storage element at a reduced capacity involves inserting dummy data into the storage elements and storing non-dummy data in the logical page(s) not containing the dummy data (para 22, lines 4-8; para 23, lines 1-5); D’Abreu gives an example of a multi-bit storage element being used at a reduced capacity as a 2 bit storage element by having the other logical page(s) filled with dummy data (para. 58, lines 1-5) which is shown to use only four states (para. 59, lines 12-15; also see fig. 3, #300)]; in response to the size of the data being greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, [see the rejection in claim 5 above] and the data from the host device is written into the other three of the four pages by using only eight states that are not adjacent to each other. [D’Abreu teaches selecting the number of bits to store in a multi-bit storage element, which can be a 4-bit storage element, to enable that storage element to be used at a reduced capacity such as a 1 bit, 2 bit, or a 3 bit storage element (para. 21, lines 12-21), and where using the storage element at a reduced capacity involves inserting dummy data into the storage elements and storing non-dummy data in the logical page(s) not containing the dummy data (para 22, lines 4-8; para 23, lines 1-5); D’Abreu gives an example of a multi-bit storage element being used at a reduced capacity as a 3 bit storage element by having the other logical page(s) filled with dummy data (para. 80, lines 1-3) which is shown to use only eight states (para. 80, lines 10-13)];
Kim in view of Hirayama in view of Moon in view of Kong in view of D’Abreu does not explicitly disclose, but Guterman discloses: … and the data from the host device is written into the other two of the four pages by using only four states that are not adjacent to each other; and; and the data from the host device is written into the other three of the four pages by using only eight states that are not adjacent to each other. [Guterman teaches using a subset of all the possible states that are non-neighbor states which are separated from each other (col 11, lines 51-59; claim 36)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Hirayama in view of Moon in view of Kong in view of D’Abreu with Guterman’s disclosures directed towards using of non-neighboring states. Doing so would allow for improved reliability in data storage by avoiding situations where “the threshold voltage may shift as much as one volt or more. In a multi-state device, this could shift the memory cell by one or two states.” (col. 2, lines 1-3).

As per claim 17. The package of claim 16, wherein each memory supports sixteen states, and in response to the size of the data being less than one-fourth of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages by using only two non-adjacent states of the memory cells; in response the size of the data being greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages by using only four states that are not adjacent to each other; and in response to the size of the data being greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages by using only eight states that are not adjacent to each other. [The rationale in the rejection of claim 6 is herein incorporated.] 

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hirayama in view of Choi et al. (US 20150294723 A1, hereinafter Choi)
As per claim 7, Kim in view of Hirayama in view of Moon teaches all the limitations of claim 1 as shown above, and further teaches:
wherein the method is executed by an embedded Multi-Media-Card (eMMC) comprising a flash memory controller and the flash memory module, [Kim teaches its disclosure may be implemented through an eMMC (para. 39, lines 8-12) and also teaches a controller (para. 46, lines 1-3) and a flash memory (para. 45, lines 10-12)] and the receiving step, the generating step and the writing step are performed before the eMMC is positioned in an electronic device. [see the rejection in claim 1 above]
Kim in view of Hirayama in view of Moon does not explicitly disclose, but Choi discloses:
and the receiving step, the generating step and the writing step are performed before the eMMC is positioned in an electronic device. [Choi teaches writing data to a nonvolatile memory prior to the memory being mounted on a printed circuit board (para. 45, lines 1-3; para. 45, lines 1-4; also see fig. 3), where the nonvolatile memory may be an eMMC (para. 28, line 8), and where an application processor, corresponding to the electronic device, is attached to the printed circuit board (para. 29, lines 1-4; para 46, lines 4-9)]
	Kim in view of Hirayama in view of Moon and Choi are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view of Hirayama in view of Moon and Choi, to modify the disclosures by Kim in view of Hirayama in view of Moon to include disclosures by Choi since both Kim in view of Hirayama in view of Moon and Choi teach data storage in eMMC. Therefore, it would be applying a known technique (performing data storage to an eMMC before a mount) to a known device (memory device receiving, generating, and writing data) ready for improvement to yield predictable results (memory device programming scheme where data can be written to the device prior to the device before the device is positioned in an electronic device).
As per claim 8. Kim in view of Hirayama in view of Moon in view of Choi teaches The method of claim 7, and Kim also teaches wherein the receiving step, the generating step and the writing step are performed and Choi teaches before the eMMC is mounted on a printed circuit board (PCB) applied to the electronic device. [See the rejection in claim 7 above] 
As per claim 18. The package of claim 12, wherein the package is an embedded Multi-Media-Card (eMMC), and flash memory controller writes the data with the dummy data to the specific blocks before the eMMC is positioned in an electronic device. [The rationale in the rejection of claim 7 is herein incorporated] 

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hirayama in view of Moon in view of Choi in view of D’Abreu
As per claim 9, Kim in view of Hirayama in view of Moon in view of Choi teaches all the limitations of claim 7 as shown above and further teaches:
after the eMMC is positioned in the electronic device and the electronic device starts to work, [Choi: para 4, lines 6-9] performing the garbage collection operation on the flash memory module to move valid data of the portion of the specific blocks to a plurality of blank blocks, to release space of the portion of the specific blocks; [Choi teaches the image OS data, corresponding to the claim’s valid data, stored in a first area is migrated to the second area (para. 59, lines 1-3, and the first area) and further teaches where the data in the first area may be invalidated or erased after the migration (para. 73, lines 1-5)] wherein the valid data of the portion of the specific blocks are written into all of the K pages of each word line of the blank blocks. [see the rejection above]
Kim in view of Hirayama in view of Moon in view of Choi does not explicitly disclose, but D’Abreu teaches:
wherein the valid data of the portion of the specific blocks are written into all of the K pages of each word line of the blank blocks. [D’Abreu teaches using a multi-bit storage element where the relevant data, rather than dummy data or invalid data, is written to every page corresponding to each word line (para. 77, lines 1-10; also see fig. 6, #600)]
Kim in view of Hirayama in view of Moon in view of Choi and D’Abreu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim, Hirayama, Moon, Choi, and A’breu, to modify the disclosures by Kim in view of Hirayama in view of Moon in view of Choi to include disclosures by D’Abreu since Kim, Hirayama, Choi, Moon, and D’Abreu teach data storage in non-volatile memory. Therefore, it would be applying a known technique (storing data to all the pages of each wordline) to a known device (memory device that rewrites a previously stored data at another location) ready for improvement to yield predictable results (memory device programming rewriting a previously stored data at another location in a manner where the data is written to every pages of each wordline).
	
As per claim 10, Kim in view of Hirayama in view of Moon in view of Choi in view of D’Abreu teaches all the limitations of claim 9 as shown above and further teaches:
wherein the step of performing the garbage collection operation on the flash memory module to move the valid data of the portion of the specific blocks to the plurality of blank blocks comprises: [Choi: where image OS data, corresponding to the claim’s valid data, stored in a first area is migrated to the second area (para. 59, lines 1-3, and the first area) and where the data in the first area may be invalidated or erased after the migration (para. 73, lines 1-5)] after the eMMC is positioned in the electronic device and the electronic device starts to work, [Choi: para 4, lines 6-9] performing the garbage collection operation on the flash memory module to move the valid data of the portion of the specific blocks to the plurality of blank blocks, [Choi: The image OS data, corresponding to the claim’s valid data, stored in a first area is migrated to the second area (para. 59, lines 1-3, and the first area) and where the data in the first area may be invalidated or erased after the migration (para. 73, lines 1-5)] even if quality of the portion of the specific blocks is good enough to be no need to perform the garbage collection operation in a normal operation of the eMMC. [Choi: The migration of the data is conditioned on the receipt of an operation request issued in response to a boot, where the quality of the blocks has no bearing on the condition, and where the operation would necessary occur even in all the conditions relevant to the block quality, including the situations where the blocks were in good conditions not necessitating removal of the data (para. 47, lines 1-11)]
As per claim 19. The package of claim 18, wherein after the eMMC is positioned in the electronic device and the electronic device starts to work, the flash memory controller performsthea garbage collection operation on the flash memory module to move valid data of the portion of the specific blocks to a plurality of blank blocks, to release space of the portion of the specific blocks; wherein the valid data of the portion of the specific blocks are written into at all of the K pages of each word line of the blank blocks. [The rationale in the rejection of claim 9 is herein incorporated]  
As per claim 20. The package of claim 18, wherein after the eMMC is positioned in the electronic device and the electronic device starts to work, performing the garbage collection operation on the flash memory module to move the valid data of the portion of the specific blocks to the plurality of blank blocks, even if quality of the portion of the specific blocks is good enough to be no need to perform the garbage collection operation in a normal operation of the eMMC. [The rationale in the rejection of claim 10 is herein incorporated.]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hirayama in view of Moon in view of Kim (US 10705746 B2, hereinafter Kim 2) in view of Chow et al. (US 20080086631 A1, hereinafter Chow)
As per claim 11, Kim in view of Hirayama in view of Moon teaches all the limitations of claim 1 as shown above and further teaches:
wherein the data from the host device comprises a boot code, an operating system (OS) code, and digital contents. [Kim teaches storing data received from the host (para. 60, lines 1-4), where the data from the host can comprise user data, corresponding to the claim’s digital contents (para. 133, lines 1-3)]
Kim in view of Hirayama in view of Moon does not explicitly disclose, but Kim 2 discloses:
wherein the data from the host device comprises a boot code, an operating system (OS) code, and digital contents. [Kim 2 teaches a semiconductor memory device receiving and storing OS data from host (col. 4, lines 37-47)].
Kim in view of Hirayama in view of Moon and Kim 2 are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view of Hirayama in view of Moon and Kim 2, to modify the disclosures by Kim in view of Hirayama in view of Moon to include disclosures by Kim 2 since both Kim in view of Hirayama in view of Moon and Kim 2 teach data storage in a semiconductor memory device. Therefore, it would be applying a known technique (receiving OS data from a host) to a known device (memory device receiving and storing digital content from a host) ready for improvement to yield predictable results (memory device receiving and storing OS data from the host).
Kim in view of Hirayama in view of Moon in view of Kim 2 does not explicitly disclose, but Chow discloses:
wherein the data from the host device comprises a boot code, an operating system (OS) code, and digital contents. [Chow teaches receiving boot code data from a host system and storing the boot code data in a flash memory device (para. 10, lines 25-29; para. 45, lines 12-17)]
Kim in view of Hirayama in view of Moon in view of Kim 2 and Chow are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim, Hirayama, Moon, Kim 2, and Chow, to modify the disclosures by Kim in view of Hirayama in view of Moon in view of Kim 2 to include disclosures by Chow since both Kim in view of Hirayama in view of Moon in view of Kim 2 and Chow teach data storage in a semiconductor memory device. Therefore, it would be applying a known technique (receiving boot code data from a host) to a known device (memory device receiving and storing digital content or OS code from a host) ready for improvement to yield predictable results (memory device receiving and storing boot code data from the host).

Response to Arguments
	The claim objections cited in the previous action are withdrawn in view of the amendments by the applicant.
	With respect to the arguments directed to the amended independent claims 1 and 12, please see the rejections pertaining to the amended claims 1 and 12 over Kim in view of Hirayama in view of Moon.
The examiner notes that the applicant’s remarks explained that the amendments were intended to be directed to a feature of the invention which transitions blocks in SLC mode to MLC mode. However, language of the claim as amended appears to not explicitly recite the features upon which applicant relies (i.e., configuring an SLC block into MLC block after garbage collection).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	With respect to the arguments directed to dependent claims based on the virtues of their dependency on the amended independent claims, please see the rejections and the responses pertaining to the amended claims 1 and 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:30-6:30; Friday: 8:30-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135